DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner has decided the time in order to correct a typo in final office mailed on 10/28/2021: See below.
            Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
Claims 1-3, 6-7 and 12, 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 13 of U.S. Patent No. 10,424,882 in view of Crippen et al (Pub. No: 2010/0149746).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between independent claim 1 and 12 of the present application and claims 1 and 13 of patent are largely semantic, In addition, the present claims require a pair of conductors, and the connection be configured to realeasably engage the input port. These alternatives would have been obvious as a duplication of part as one ground or two ground connectors. It would have been obvious to one having ordinary skill in the art to have an additional ground conductor, since it 
It would have been obvious to one having ordinary skill in the art to have an additional ground conductor to meet the environmental needs in case one ground conductor is loosed or disconnected as two ground conductors is not exclusively needed.
In addition, US Pat. 10424882 does not explicitly include an EMC spring contact electrically connected to the conductive shield. Crippen teaches the use of an EMC spring (830) in a similar device. It would have been obvious to one having ordinary skill in the art to add the EMC spring contact electrically connected to the conductive shield such as disclosed in Crippen in order to prevent the HDD component shorting in the system claimed in Pat. 10424882.
Claims 2, 3 and 7 of the present application are also included in claims 2, 3 and 6, respectively, of the patent.
Regarding claims 6, 19, and 25, U.S. Patent No. 10,424,882 and Crippen teaches the use of an EMC spring (330) in a similar device. It would have been obvious to one having ordinary skill in the art to add the EMC spring contact electrically connected to the conductive shield such as disclosed in Crippen in order to prevent the HDD component shorting in the system claimed in Pat. 10424882.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed

invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-9, 12-13, 15, 17-19, 20 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips WO 2017/011498 A1) in view of Crippen et al (Pub. No: 2010/0149746).
Regarding claim 1, Phillips discloses a connector (12) for providing security to an article of merchandise, the article of merchandise comprising an input port (15), the connector comprising: a connection portion (14, 10) configured to releasably engage the input port of the article of merchandise, the connection portion comprising a conductive shield (26); and a plurality of conductors (24, 34, 36), at least one pair of the conductors being ground conductors (32), wherein the at least one pair of ground conductors is not electrically connected to the conductive shield when the conductive shield (26) is not engaged with the input port (15: see paragraph 0022), wherein the at least one of the pair of ground conductors (32) is configured to electrically connect to the conductive shield (26) when the connector is engaged with the input port of the article of merchandise such that a sense loop is defined by the at least one pair of ground conductors (32) and the conductive shield (26), and wherein interruption of the sense loop is indicative of a security event (See paragraph 0022). Phillips discloses the shield with ground contact connection, but fails to explicitly disclose at least one EMC spring 
Regarding claim 2, Phillips and Crippen disclose at least a pair of the plurality of conductors (24, 36) are configured to transmit power between the connector and the article of merchandise (M).
Regarding claim 3, Phillips and Crippen disclose the connection portion comprises the plurality of conductors (24, 36).
Regarding claim 5, Phillips and Crippen disclose the conductive shield surrounds the pair of ground conductors (32) such that the plurality of conductors are housed within the conductive shield (26).
Regarding claim 6, Phillips discloses at least one EMC spring contact (330), but fails to explicitly disclose at least one EMC spring contact electrically connected to the conductive shield. It would have been obvious to one having ordinary skill in the art to add the EMC spring contact electrically connected to the conductive shield, such as taught in Crippen, in order to prevent the HDD component shorting in the device of Phillips.
Regarding claim 7, Phillips and Crippen disclose the connection portion is configured to electrically connect to the article of merchandise in different orientations (see paragraph 0020).

Regarding claim 9, Phillips and Crippen disclose the plurality of conductors (24, 34) are configured to transmit data between the connector and the article of merchandise.
Regarding claim 12, Phillips discloses a security system for providing security to an article of merchandise (M), the article of merchandise comprising an input port (connection: 14) and internal circuitry (17), the security system comprising: a controller (18); a cord (12) configured to operably engage the controller; and a connector(14, 10) operably engaged with the cord and configured to releasably engage the input port of the article of merchandise (M), the connector comprising a conductive shield and a
 plurality of conductors (32, 34), at least one pair of the conductors (32) being ground conductors, wherein the at least one pair of ground conductors (32) is not electrically connected to the conductive shield when the conductive shield is not engaged with the input port, wherein the at least one of the at least one pair of ground conductors is configured to electrically connect to the conductive shield to define a sense loop when the connector is engaged with the article of merchandise such that a sense loop is defined by the at least one pair of ground conductors and the conductive shield (26), wherein the at least one of the pair or plurality of ground conductors is configured to transmit a signal through the sense loop when the connector is engaged with the article of merchandise, and wherein the controller is configured to detect a change in the signal that is indicative of a security event (See paragraph 0022). However, Phillips fails to explicitly disclose at least one EMC spring contact electrically connected to the 
Regarding claim 13, Phillips and Crippen disclose the connector is a USB connector (see paragraph 0023).
Regarding claim 15, Phillips and Crippen disclose the conductive shield surrounds the pair of ground conductors (32).
Regarding claim 17, Phillips and Crippen disclose the plurality of conductors comprise two pairs of ground conductors (32).
Regarding claim 18, Phillips and Crippen disclose the plurality of conductors 24, (34) are configured to transmit data between the connector and the article of merchandise (M).
Regarding claim 19, Phillips discloses at least one EMC spring contact (330), but fails to explicitly disclose at least one EMC spring contact electrically connected to the conductive shield. It would have been obvious to one having ordinary skill in the art to add the EMC spring contact electrically connected to the conductive shield, such as taught in Crippen, in order to prevent the HDD component shorting in the device of Phillips.
Regarding claim 20, Phillips discloses an article of merchandise (M) comprising: transmitting power and a security signals through a connector engaged with an input port (15) of an article of merchandise, the connector comprising a conductive shield and a plurality of conductors, at least one pair of the conductors being ground conductors, 
Regarding claim 25, Phillips discloses the connection portion comprises a plurality of EMC spring contacts (330), but fails to explicitly disclose each of the at least
one pair of ground conductors and is configured to engage a respective one of the EMC spring contacts. It would have been obvious to one having ordinary skill in the art to add the EMC spring contact electrically connected to the ground conductors, such as taught in Crippen, in order to prevent the HDD component shorting in the device of Phillips.



Regarding claim 26, Phillips and Crippen disclose the connection portion further comprises one or more retention latches configured to retain the connection portion within the input port when inserted therein (15).

Regarding claim 28, Phillips and Crippen disclose the signal is not transmitted by the input port (15) or the internal circuitry of the article of merchandise (M).
Response to Amendment
Applicant's arguments filed with the amendment on 08/16/2021 have been fully considered but they are not persuasive. The claims do not define structural features that distinguish over prior art: Crippen as shown above discloses EMC spring contacts. So, the Examiner disagrees with Applicant’s argument page 6, last paragraph and page 7, first paragraph.
Accordingly, THIS ACTION IS MADE FINAL. See MPEP () 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 277401 extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Conclusion

2091. The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-21 7- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /JEAN F DUVERNE/ Primary 

          /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	        11/15/2021